March 30, 2009 Hotchkis and Wiley Funds 725 South Figueroa Street, 39th Floor Los Angeles, CA 90017 Ladies and Gentlemen: We have acted as counsel to Hotchkis and Wiley Funds, a Delaware statutory trust (the “Trust”), in connection with an amendment to the Trust’s Registration Statement filed on Form N–1A with the Securities and Exchange Commission (the “Registration Statement”) relating to the issuance by the Trust of shares of beneficial interest (the “Shares”) of the Hotchkis and Wiley High Yield Fund series of the Trust (the “Fund”). In connection with this opinion, we have assumed the authenticity of all records, documents and instruments submitted to us as originals, the genuineness of all signatures, the legal capacity of natural persons and the conformity to the originals of all records, documents and instruments submitted to us as copies.We have based our opinion upon our review of the following records, documents and instruments: (a)the Trust’s Certificate of Trust as filed with the Delaware Secretary of State on July 24, 2001, certified to us by an officer of the Trust as being true and complete on the date hereof; (b)the Trust’s Agreement and Declaration of Trust dated July 23, 2001 (the “Trust Instrument”), certified to us by an officer of the Trust as being true and complete on the date hereof; (c)the By-Laws of the Trust, certified to us by an officer of the Trust as being true and complete on the date hereof; (d)resolutions of the Trust’s Board of Trustees adopted on January 6, 2009 authorizing the establishment of the Fund and the issuance of the Shares, certified to us by an officer of the Trust as being true and complete and in effect on the date hereof; (e)the Registration Statement; (f)a certificate of an officer of the Trust concerning certain factual matters relevant to this opinion; and Hotchkis and Wiley Funds March 30, Page 2 (g)a certificate issued by the Delaware Secretary of State that the Trust is duly formed under the laws of the State of Delaware and is in good standing, dated as of March 23, 2009 and updated as of March 30, 2009. Our opinion below is limited to the statutory trust law of the State of Delaware.We are not licensed to practice law in the State of Delaware, and we have based our opinion below solely on our review of Chapter 38 of Title 12 of the Delaware Code (the “Delaware Statutory Trust Act”) and the case law interpreting the Delaware Statutory Trust Act as reported in Delaware
